DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Response to Amendment
The following addresses applicant’s amendments/remarks dated 12 October, 2022.
Claims 1-3, 5, 7, and 7-20 were amended; no claims were cancelled; no claims were added; therefore, claims 1-20 are pending in the current application and will be addressed below.
The objection to claim 1 is withdrawn due to amendment.
The 112(b) rejections to claims 2, 5, 8, 10-12, and 14-18 are withdrawn due to amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “PAS” in claims 13, 19, and 20 is undefined and renders the claims indefinite. Applicant should define as “Parking Assist Sensor (PAS)” in at least claims 13 and 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutej US 20190079173 A1.

Regarding claim 19, Kutej teaches a process comprising: 
detecting a change in a signal generated by a PAS sensor (PAS sensor 104 in Fig. 1; Fig. 5, [0037-43]); 
wherein the signal is generated during at least a reverberation period (Fig. 5, [0037-43]); and 
activating a primary short circuit, coupled to a primary side of a transformer, a determined time after detecting the change in the signal (switches 404 and 406 are closed to short circuit the primary side of the transformer M1, Fig. 4; activated after drive stage time 504 in Fig. 5  [0035-43]), 
the transformer having a secondary side coupled to the transducer (transformer M1 coupled to transducer PZ in Figs. 3 and 4), 
the transducer being coupled in parallel with a resistor (R1 in Figs. 3 and 4, [0039]), and 
upon activation of the primary short circuit a parallel resonance arising during the reverberation period, is mitigated ([0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kutej US 20190079173 A1 in view of Phanse US 6798828 B1.

Regarding claim 1, Kutej teaches a process comprising: 
activating a primary short circuit coupled to a primary side of a transformer (switches 404 and 406 are closed to short circuit the primary side of the transformer M1, Fig. 4, [0035, 36]); and 
a transducer coupled to a secondary side of the transformer, the transducer being coupled in parallel with a resistor (R1 between terminals of the piezoelectric element PZ, Fig. 4, [0039]); 
the transducer generating a received signal during at least a transmission period and a reverberation period (Fig. 5, [0037, 42]), and 
 (R1 will dampen the received signal all the time, Fig. 4, [0039]).
Kutej doesn’t explicitly teach activating a dampening element coupled to a secondary side of the transformer, the dampening element being coupled to the transducer and the resistor, and configured to dampen the received signal during at least a portion of a reverberation period.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present, and the DC offset correction circuit is coupled to receive circuitry (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse (DC offset occurs when the primary short circuit is active according to applicant’s specification [0007], which would lead to the dampening element being activated during the reverberation period and would dampen the received signal). This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 2, Kutej as modified above teaches the process of claim 1, 
Kutej does not explicitly teach wherein the primary short circuit and the dampening element are activated simultaneously.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse (DC offset occurs when the primary short circuit is active according to applicant’s specification [0007], which would lead to the dampening element and primary short circuit being activated substantially simultaneously). This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 3, Kutej as modified above teaches the process of claim 1, wherein:
 the primary short circuit is coupled to a set of first inductive coils of the transformer (switches 404 and 406 are closed to short circuit the primary side of the transformer M1, Fig. 4; primary windings; [0035, 36]); 
the secondary side of the transformer includes a second inductive coil (transformer M1 and secondary winding, Fig. 4; [0035]); 
activation of the primary short circuit mitigates a parallel resonance ([0036]) arising from a combination of the second inductive coil (Right side of M1 in Fig. 4, and secondary winding in [0035]), a transducer parallel capacitor (CP in Fig. 4), and an external capacitor (C3 in Fig. 4); and 
during the activation of the primary short circuit the received signal is increased by a DC shift voltage. (circuit in Fig. 4 is equivalent to circuit in Applicant’s Fig. 1A which gives rise to a DC shift voltage, Applicant’s [0044])

Regarding claim 4, Kutej as modified above teaches the process of claim 3, 
Kutej does not explicitly teach wherein the dampening element, when activated, dampens the DC shift voltage.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 5, Kutej as modified above teaches the process of claim 4, 
Kutej does not explicitly teach wherein the primary short circuit and the dampening element are activated simultaneously.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse (DC offset occurs when the primary short circuit is active according to applicant’s specification [0007], which would lead to the dampening element and primary short circuit being activated substantially simultaneously). This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 6, Kutej as modified above teaches the process of claim 1, 
Kutej does not explicitly teach wherein the received signal is dampened by the dampening element prior to amplification of the received signal by an amplifier 
However, Phase teaches the DC offset correction circuit before an amplifier (DC offset correction circuit 125 and amplifier 220 in Fig. 2A; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present before amplifying a signal similar to Phanse. This would prevent the DC offset from being amplified.

Regarding claim 7, Kutej as modified above teaches the process of claim 3, wherein the activation of each of the primary short circuit and the dampening element facilitates at least one operation comprising: 
mitigating the parallel resonance during a reverberation period measurement ([0036]); 
Kutej does not explicitly teach dampening the DC shift voltage.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 8, Kutej as modified above teaches the process of claim 7, wherein the at least one operation further comprises: 
accelerating an earlier and more precise measurement, during the reverberation period, of at least one operating characteristic for a parking assist sensor (PAS) sensor (analyze characteristics of a parking assist sensor transducer including resonance frequency and quality factor; PAS 104 in Fig. 1; decreasing reverberation magnitude below threshold 511 allows earlier and more precise measurement; [0023, 32, 36-43]).

Regarding claim 9, Kutej as modified above teaches the process of claim 8, wherein the at least one operating characteristics is an operating frequency for the transducer (analyze characteristics of a parking assist sensor transducer including resonance frequency and quality factor, [0032. 45, 46]).

Regarding claim 10,  Kutej teaches a sensor (PAS 104 in Fig. 1) comprising: 
a transformer having a primary side and a secondary side (transformer M1 in Fig. 4); 
a primary short circuit coupled to the primary side of the transformer (switches 404 and 406 are closed to short circuit the primary side of the transformer M1, Fig. 4, [0035, 36]); 
a transducer, coupled to the secondary side of the transformer and coupled in parallel with a resistor, configured to generate a received signal (piezoelectric element PZ and resistor R1 in Fig. 4, [0034-36]), 
the received signal being generated over at least a reverberation period and an echo period (Fig. 5, [0037-43]); and 
Kutej does not explicitly teach a dampening element, coupled to the transducer, configured to dampen a DC shift voltage in the received signal during at least a portion of the reverberation period
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present, and the DC offset correction circuit is coupled to receive circuitry (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse (DC offset occurs when the primary short circuit is active according to applicant’s specification [0007], which would lead to the dampening element being activated during the reverberation period and would dampen the received signal). This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 11, Kutej as modified above teaches the sensor of claim 10 further comprising: 
a controller configured to activate the primary short circuit (sensor controller 302 in Fig. 3, [0026-29, 61]); and 
wherein upon activation of the primary short circuit and absent dampening of the DC shift voltage, a received signal amplitude is increased by the DC shift voltage above a receiver input limit (circuit in Fig. 4 is equivalent to circuit in Applicant’s Fig. 1A which gives rise to a DC shift voltage, Applicant’s [0044]).
Kutej does not explicitly teach a controller configured to activate the dampening element
However, Phanse teaches activating a DC offset correction circuit by a DC offset correction controller (DC offset correction circuit 125 controlled by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element using a controller when a DC offset is present similar to Phanse such that if the dampening element is not activated,  a DC shift voltage would increase the received signal amplitude above a limit (DC offset occurs when the primary short circuit is active according to applicant’s specification [0007]). This would yield the predictable result of allowing the system to control when to dampen the received signal and help minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 12, Kutej as modified above the sensor of claim 11, 
Kutej does not explicitly teach wherein upon the activation of the dampening element, the DC shift voltage is dampened.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure.


Regarding claim 13, Kutej as modified above teaches the sensor of claim 12,  determination of at least one operating characteristic of a PAS sensor (analyze characteristics of a parking assist sensor transducer including resonance frequency and quality factor; PAS 104 in Fig. 1; decreasing reverberation magnitude below threshold 511 allows earlier and more precise measurement; [0023, 32, 36-43]).
Kutej does not explicitly teach wherein dampening of the DC shift voltage facilitates earlier and more precise determination of at least one operating characteristic of the PAS sensor.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure and allow and earlier and more precise measurement.

Regarding claim 14, Kutej as modified above teaches the sensor of claim 13, wherein the at least one operating characteristic is an operating period for the transducer (measures actuation period, [0032, 41]).

Regarding claim 15, Kutej as modified above teaches the sensor of claim 14, wherein the controller is further configured to: 
determine when the transducer has entered into the reverberation period (reverberation period occurs after driving stage is complete, [0036, 61]); and 
activate the primary short circuit ([0036, 61]).
	Kutej does not explicitly teach after a settling stage, activating each of the primary short circuit and the dampening element.
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present using a delay (DC offset correction circuit 125 controlled by DC offset correction controller 160 and the controller includes delay element 260; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the primary short circuit and dampening element when a DC offset is present after a settling period similar to Phanse. This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Regarding claim 20, Kutej teaches the process of claim 19, further comprising: 
measuring, at an earlier time during the reverberation period and more precisely than would occur absent activation of at least the primary short circuit, at least one operating characteristic for the PAS sensor (analyze characteristics of a parking assist sensor transducer including resonance frequency and quality factor; PAS 104 in Fig. 1; decreasing reverberation magnitude below threshold 511 allows earlier and more precise measurement; [0023, 32, 36-43]).
Kutej does not explicitly teach activating a dampening element; the dampening element being coupled to the transducer and configured to dampen a received signal during at least a portion of the reverberation period, the primary short circuit and the dampening element being activated simultaneously, the dampening element, when activated, decreasing the received signal while the primary side short is activated; 
However, Phanse teaches activating a DC offset correction circuit when a DC offset is present in the signal and the DC offset correction circuit is coupled to receive circuitry (DC offset correction circuit 125 controlled  by DC offset correction controller 160; Figs. 1, 2A, and 2B, Col.7 ln. 19 – Col. 8 ln. 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to activate the dampening element when a DC offset is present similar to Phanse and couple the dampening element to the transducer (DC offset occurs when the primary short circuit is active according to applicant’s specification [0007], which would lead to the dampening element and primary short circuit being activated substantially simultaneously during the reverberation period and would decrease the received signal). This would minimize the time period when the received signal has a larger magnitude than the system can measure.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kutej US 20190079173 A1 in view of Phanse US 6798828 B1 and further in view of Pompei US 6661285 B1.

Regarding claim 16, Kutej as modified above teaches the sensor of claim 10, a low noise amplifier (308 in Figs. 3, 4)
Kutej does not teach wherein the dampening element further comprises: 
a dampening resistor coupled to each of the transducer and a high terminal of a low noise amplifier; and 
a dampening switch switchable coupling the dampening resistor to a potential different from the high terminal 
	However, Phanse teaches dampening resistors as part of the dampening element connected to the input signal and output to an amplifier (R11 and R21 coupled to one terminal of amplifier 220, and R12 and R22 coupled to another terminal of amplifier 220 in Fig. 2A).
Pompei teaches a damping resistor (Col. 1 ln. 59 – Col. 2 ln. 4) and switches coupled to different potentials (110-116 in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to use dampening resistors in the dampening element similar to Phanse and a switch to couple the dampening resistor to a second potential similar to Pompei. This would yield the predictable result of the resistors dampening the signal and controlling when dampening occurs.

Regarding claim 17, The sensor of claim 16, further comprising: 
a capacitor having a first end coupled to the transducer and a second end coupled to the high terminal of the low noise amplifier (C1 is coupled to the transducer PZ and the high terminal of the low noise amplifier 308 in Fig. 4); and
 wherein when the primary short circuit is activated, and absent activation of the dampening element, the capacitor increases the received signal by the DC shift voltage (circuit in Fig. 4 is equivalent to circuit in Applicant’s Fig. 1A which gives rise to a DC shift voltage, Applicant’s [0044]).
	Kutej does not explicitly teach the capacitor has an end coupled to the dampening resistor.
	However, Phanse teaches dampening resistors as part of the dampening element which may be coupled to other elements (DC offset correction circuit 125 in Figs. 1 and 2A; R11 and R21 coupled to one terminal of amplifier 220, and R12 and R22 coupled to another terminal of amplifier 220 in Fig. 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to use dampening resistors in the dampening element similar to Phanse and place them coupled to Kutej’s capacitor. This would yield the predictable result of the resistors dampening the signal from the transducer before the signal reaches additional elements of the circuit.

Regarding claim 18, The sensor of claim 17, wherein the echo period begins when the received signal crosses an echo detection threshold (echo stage 514 in Fig. 5 and threshold 511, [0043]); and 
wherein the controller deactivates each of the primary side short and the dampening prior to the echo period beginning (short is active during reverberation stage 506 in Fig. 5, [0042].
Kutej does not explicitly teach deactivating the dampening prior to the echo period beginning.
Phanse teaches the DC offset correction circuit only cancels out the systematic offset (This offset would diminish before the echo period, Col. 6, lns. 17-29)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kutej to deactivate the dampening prior to the echo period beginning similar to Phanse. This would allow the echo signal to be measured without dampening.

Response to Arguments
Applicant’s arguments filed 12 October, 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the specific combination of references being used in the current rejection.
In response to applicant’s argument that references fail to show certain features of applicant’s invention, it is noted that features upon which applicant relies (i.e., “a dampening element coupled to a transducer coupled to a secondary side of the transformer” where “the transducer [is] coupled in parallel with a resistor”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, Applicant argues that a dampening element coupled to a transducer coupled to a secondary side of the transformer where the transducer is coupled in parallel with a resistor. However, these claim limitations were not present in the original independent claims and were presented by amendment on 12 October, 2022. Therefore, the issue of whether Kutej, Phanse, and Pompei addresses these limitations are not relevant. These amended claims containing new limitations have been addressed by Kutej, Phanse, and Pompei in the present Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645